 8:21-cv-00185-RGK-PRSE Doc # 22 Filed: 08/02/21 Page 1 of 1 - Page ID # 125




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

IBRAHIM YONLI,

                      Petitioner,                                 8:21CV185

        vs.
                                                                   ORDER
UNITED STATES OF AMERICA, by and
through Alejandro Mayorkas, Secretary of
Homeland Security; and MICHAEL
MYERS, Director of Douglas County
Department of Corrections;

                      Respondents.


       This matter is before the court on its own motion. On July 14, 2021, Respondents
filed Notices of Mail Return (Filing 20, Filing 21). Petitioner has an obligation to keep the
court informed of his current address at all times. See NEGenR 1.3(e) and (g) (requiring
pro se parties to adhere to local rules and inform the court of address changes within 30
days). This case cannot be prosecuted in this court if Petitioner’s whereabouts remain
unknown.

       IT IS THEREFORE ORDERED that:

       1.     Petitioner must update his address within 30 days. Failure to do so will result
in dismissal of this action without further notice to Petitioner.

        2.    The clerk of the court is directed to set a pro se case management deadline in
this case using the following text: September 1, 2021: check for address.

       August 2, 2021.                            BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
